FILED 188
Honorable R. L. Usher State Representative, 12th District 600 Sunset Drive Macon, Missouri 63552
Dear Mr. Usher:
This letter is in response to your opinion request in which you ask whether policemen, the city clerk and the department foreman of a third class city are required to be residents of the city.
We enclose our Opinions No. 514, dated November 25, 1969, to Belt; No. 516, dated December 23, 1969, to Jackson; and No. 62, dated January 5, 1973, to Bild, which are self-explanatory and which answer your questions respecting policemen and the city clerk.
Insofar as your question concerning departmental foremen is concerned, we are uncertain as to what duties the ordinances have placed upon these employees. However, if their duties are only ministerial they would be within the exemption to the residency requirements imposed by Section 77.380, RSMo.
As we indicated in our enclosed Opinion No. 514 — 1969, Section 77.380, does not prohibit the municipality from imposing residency requirements upon those officers or employees who are exempt from the statutory residency requirements.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General
Enclosures